After a rehearing and reargument of this cause following the opinion in this case filed on November 13, 1933, a majority of the Supreme Court, while not receding from the opinion already rendered nor the conclusion heretofore expressed in this case, insofar as same has been applied to the present controversy now before this Court, nevertheless will leave open for future reconsideration and determination in a proper case requiring a decision of that question, whether or not the statute attacked in this case will support a recovery against a municipality to pay the expenses of examinations made pursuant to Section 3089 (1956) Comp. Gen. Laws.
Order of reversal as heretofore entered adhered to and cause remanded for further proceedings in accordance with judgment heretofore entered on November 13, 1933. *Page 226 
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BROWN, J. J., coucur.
BUFORD, J., adhered to the views stated by him in opinion filed Nov. 13, 1933.